341 F.2d 921
146 U.S.P.Q. 1
Giuseppe BRANDANO et al., Plaintiffs, Appellants,v.Stanley L. HANDMAN et al., Defendants, Appellees.
No. 6430.
United States Court of Appeals First Circuit.
March 9, 1965.

Joseph Zallen, Boston, Mass., for appellants.
Arthur D. Thomson, Boston, Mass., with whom Robert G. Kline, Boston, Mass., was on brief, for appellees.
Before ALDRICH, Chief Judge, WATERMAN,1 Circuit Judge, and GIGNOUX, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed, D.C., 232 F.Supp. 427.



1
 Sitting by designation